Douglas, J.,
concurring. While I agree with the intent and the thrust of the dissent herein, of Justice Francis E. Sweeney, Sr., I do not agree that the statute was, in this particular case, violated. The purpose of the statute, in my judgment, is to require insurance companies to offer and provide uninsured/underinsured motorist coverage to a purchaser of insurance unless that coverage is specifically rejected by the purchaser. In the case now before us, specific rejection did take place — admittedly after the delivery of the policy but also before the date of the accident.
In Grange Mut Cas. Co. v. Volkmann (1978), 54 Ohio St.2d 58, 8 O.O.3d 70, 374 N.E.2d 1258, paragraph one of the syllabus, this court held: “R.C. 3937.18 requires that every automobile liability insurance policy issued in this state *1209provide uninsured motorist protection, and such coverage can be eliminated from a policy of insurance only by the insured’s express rejection thereof” (Emphasis added.) The word “eliminate” means to “* * * remove * * * : eradicate * * *." Webster’s Third New International Dictionary (1986) 736.
In this case, a binder was issued by the insurer effective July 1, 1987. A policy of insurance, based upon the binder and, admittedly, providing an amount of uninsured coverage less than the amount of the liability coverage, was then issued on September 17, 1987. On November 17, 1987, the policy holder signed a form which specifically rejected uninsured/underinsured motorist coverage. On January 18, 1988, and pursuant to the November 17, 1987 rejection, an endorsement to the policy was issued which endorsement deleted (removed, eliminated, eradicated) the minimal amount of uninsured coverage ($25,000) that had been provided in the binder and in the original policy.
On February 1, 1988, appellant was injured in an automobile accident. Obviously, February 1, 1988 came after November 17, 1987 and January 18, 1988, the dates when, in accordance with the language in Grange, the uninsured coverage was “* * * eliminated from [the] policy of insurance * * * by the insured’s express rejection thereof.” Thus, the purpose of the statute — offer and rejection — was satisfied before the date of the accident and, accordingly, it is on this basis only that I concur.